Appeal by the People from an order of the Supreme Court, Queens County (Grosso, J.), dated December 15, 2005, which, after a hearing, granted the defendants’ separate omnibus motions to suppress physical evidence recovered from the defendants’ possession and statements made by the defendants to the police.
Ordered that the order is affirmed.
The People’s contention on appeal was waived in the suppression court, and thus may not be raised now (see People v Dodt, 61 NY2d 408, 416 [1984]; see also People v Johnson, 64 NY2d 617, 619 n 2 [1984]). Miller, J.P, Krausman, Fisher and Dillon, JJ., concur.